Simmons, Justice.
It appears from the record in this case that an accusation was filed in the city court of Atlanta against Hollingsworth, for the sale of spirituous liquors to one Brown, contrary to the law of the State prevailing in Fulton county. On the trial of the' case, the jury found the de*607fendant guilty. A motion was made for new trial upon the several grounds set out in the record, which was overruled by the presiding judge; to which ruling the defendant excepted, and brings the case to this court for review.
1. There was sufficient evidence to sustain the finding of the jury. The judge below was satisfied with the verdict, and we do not think, under the repeated rulings of this court, that we ought to disturb it.
2. As to the second ground, we see no error. It is in the discretion of the judge to allow a witness to be recalled, and we will not interfere with that discretion unless it is abused. It was not abused in this case.
3. The request to charge was properly refused. There was no effort upon the part of the State to impeach its witness. “ A party cannot, generally, impeach his own witness by evidence adduced for that purpose, but this is a rule touching the admissibility of evidence, and is for the court to deal with, not the jury. Nor does the rule, when properly understood, prohibit evidence to prove the facts to be otherwise than they have been stated to be by some of the party’s own witnesses. In this way, contradiction is allowed, though direct impeachment be not.” Skipper vs. State, 59 Ga. 63, and authorities there cited.
Judgment affirmed.